Ryland, J.,
delivered the opinion of the court.
The main point for our adjudication is in relation to the admissibility of the testimony of Ephraim Moore. Said Ephraim Moore was the grantor in the deed of trust, under which the interpleaders claimed the property attached. The deed of trust contained a clause requiring the overplus or balance of the proceeds of the trust fund, after said E. Moore’s bond debt should be paid, and for which the interpleaders were liable as endorsers or acceptors, to be paid over to said E. Moore. He. *33was called then to support his own interest. The witness, Moore, was in the situation of a grantor, having a resulting trust to the excess,, which shall remain after the application of the property conveyed, to the discharge of the liability, secured by the deed of trust. He is therefore in effect called to support his own title.
His testimony was properly excluded. See 7 Mo. R. 138; Daweson vs. Williams, 3 Ala. R. 629; 4 Porter’s R. 252; 5 Con. 268.
We find nothing requiring any interference on the part of this court with the judgment below. Its judgment is affirmed.